tax_exempt_and_government_entities_division department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date number release date legend org - organization name xx - date address - address org address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated november 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on february 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you have filed taxable returns on forms 1120-a u s_corporation short-form income_tax return and forms us corporation income_tax return for the years ended december 20xx 20xx 20xx and 20xx with us for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations date date org address tax exempt government entities division commerce street dallas texas taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v form_886 a name of taxpayer ein ein org explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx december 20xx legend org - organization name motto - motto xx - date ein - ein state - state issue does org continue to qualify for exemption under sec_501 given that the majority of their activities come from gaming activities with nonmembers facts org is tax-exempt under sec_501 your exempt_purpose is to assist the org chapter in all of its purposes and goals both locally and nationally org chapter’s purposes is to improve the relationship between military and civilian populations and to maintain liaison with active personne of the armed_forces your organization is the org and was incorporated in the state of state on february 19xx and recognized by the service as a veterans organization exempt under sec_501 of the code in november 19xx your specific and primary purposes per your articles of incorporation are to a improve the relationship between military and civilian populations b maintain liaison with active personnel of the armed_forces c assist org in all of its purposes and goals both locally and nationally there were eight active members and fifty-one members at-large whom all were or currently spouses of the retired or former members of the united_states armed_forces the members conducted two to three meetings throughout 20xx and 20xx at these meetings discussions were held of their national convention needy families and donations made to other organizations in the area the organization also conducted gaming motto activities with nonmembers general_public twice a week for five hours in a rented hall with approximately patrons which was conducted by volunteers of the auxiliary the organization is conducting gaming activities with the majority being the general_public the members rarely get together due to members are scattered throughout the united_states two to three meetings were held throughout the year several members attended the national convention in 20xx and 20xx the majority of income received comes from gaming activities which is open to the general_public law form 886-a crev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org ein ein schedule no or exhibit year period ended december 20xx december 20xx sec_501 of the internal_revenue_code describes a post or organization of past or present members of the armed_forces_of_the_united_states or an auxiliary unit or society of or a_trust or foundation for any such post or organization a organized in the united_states or any of its possessions b at least percent of the members of which are past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows widowers ancestors or lineal_descendants of past or present members of the armed_forces_of_the_united_states or of cadets and c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual federal tax regulation sec_1_501_c_19_-1 in general in addition an auxiliary unit or society described in paragraph d of this section federal tax regulation sec_1_501_c_19_-1 membership requirements of such a veterans post or organization and a_trust or foundation described in paragraph e of this section for such post or organization may be exempt as an organization described in sec_501 states that for taxable years beginning after date a veterans post or organization which is organized in the united_states or any of its possessions may be exempt as an organization described in sec_501 if the requirements of paragraphs b and c of this section are met and if no part of its net_earnings inures to the benefit of any private_shareholder_or_individual paragraph b of this section contains the membership requirements such a post or organization must meet in order to qualify under sec_501 paragraph c of this section outlines the purposes at least one of which such a post or organization must have in order to so qualify in order to be described in sec_501 under paragraph a of this section an organization must meet the membership requirements of sec_501 and this paragraph there are two requirements that must be met under this paragraph the first requirement is that at least percent of the members of the organization must be war veterans for purposes of this section the term war veterans means persons whether or not present members of the united_states armed_forces who have served in the armed_forces_of_the_united_states during a period of war including the korean and vietnam conflicts department of the treasury - internal_revenue_service form 886-a crev page -2- form_886 a name of taxpayer ein org explanation of items department of the treasury - internal_revenue_service ein schedule no or exhibit year period ended december 20xx december 20xx the second requirement of this paragraph is that at least percent of all members of the organization must be described in one or more of the following categories war veterans present or former members of the united_states armed_forces i ii iii cadets including only students in college or university rotc programs or at armed services academics or iv spouses widows widowers of individuals referred to in paragraph b i ii or iii of this section federal tax regulation sec_1_501_c_19_-1 exempt purposes in addition to the requirements of paragraphs a and b of this section in order to be described in sec_501 under paragraph a of this section an organization must be operated exclusively for one or more of the following purposes to promote the social welfare of the community as defined in sec_1_501_c_4_-1 to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and the widows ad orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans or members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or dependents of their members or both or to provide social and recreational activities for their members substantially unrelated activities may prohibit exemption the following are examples of unrelated activities that may affect exemption e e e e rents out its facilities to the general_public facilities such as bar and dining facilities open to the general_public sells liquor and or food to members and or the public for consumption off the premises gaming activities with nonmembers form 886-a rev department of the treasury - internal_revenue_service page -3- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein ein government position schedule no or exhibit year period ended december 20xx december 20xx the organization has eight active members and fifty-one members at-large whom all are or were spouses of retired or former members of the united_states armed_forces the organization does meet the membership requirement because all members are spouses of retired or former members of the united_states armed_forces your organization conducted exempt_function activities held two to three meetings throughout 20xx and 20xx attended an annual convention and donated resources to various causes your primary activity was conducting gaming activities motto with the general_public twice a week five hours per evening jeopardizing your exempt status the majority of income received was from the general_public except for a small rebate check the organization conducted activities in accordance with their exempt_purpose however as result of our examination of your form_990 and 990-t for period ending december 20xx and december 20xx we have determined motto was your primary activity which was conducted twice a week five hours per evening therefore your organization no longer qualifies as an exempt veteran organization described in the internal_revenue_code sec_501 we propose revocation of your exempt status under sec_501 of the internal_revenue_code effective january 20xx taxpayer’s position the organization agrees with the revocation and completed form_1120 for tax_year ending december 20xx december 20xx december 20xx and december 20xx agent submitted form 6018-a for signature on february 20xx for an officer signature conclusion as a result of the examination of your organization's activities and form_990 for the period ended december 20xx and december 20xx it was determined that your organizations primary activity was the operation of conducting gaming motto with the general_public therefore the organization does not continue to qualify for exemption as an organization described in sec_501 of the internal_revenue_code consequently the exempt status of the organization is being revoked effective january 20xx should this revocation be upheld you are required to file form_1120 for all future periods whether or not you have taxable_income form 886-a cev department of the treasury - internal_revenue_service page -4-
